NORTHWEST RESOURCES, INC. February 23, 2011 United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington D.C., 20549 Attention:John P. Lucas Re:Northwest Resources, Inc. Registration Statement on Form S-1/A(Amendment No. 1) Filed January 27, 2011 File No.: 333-171371 Dear Mr. Lucas: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Northwest Resources, Inc. (the “Company”) hereby requests acceleration of the effective date of its Registration Statement on Form S-1/A to 9:00 a.m. Eastern Standard Time on Monday, February 28, 2011, or as soon thereafter as is practicable. The Company acknowledges the following: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance. Northwest Resources, Inc. By:/s/ Taylor Edgerton Taylor Edgerton, President and CEO
